Citation Nr: 0802082	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-03 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently rated as zero percent disabling.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from May 1963 
to January 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
determined that a March 1993 rating decision that granted 
service connection for left ear hearing loss, but not right 
ear hearing loss, was clearly and unmistakably erroneous.  
Thus, service connection for bilateral hearing loss was 
warranted.  In the July 2004 decision, the RO continued the 
noncompensable evaluation for the now-service-connected 
bilateral hearing loss.  

The Board notes that in a July 2006 statement, the veteran 
appeared to raise an informal claim of entitlement to 
educational assistance.  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.   


FINDING OF FACT

The veteran has level II hearing impairment in the right ear 
and level II hearing impairment in the left ear.  His hearing 
impairment does not affect his employment. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss does not meet the 
criteria for a disability rating in excess of zero percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.2, 4.7, 4.10, 4.85, Tables VI, VIa, and VII (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2004 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for a compensable rating for 
hearing loss.  This correspondence clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It also specifically asked the 
veteran to provide VA with any medical reports that he had.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also  Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the July 2004 RO decision that is the subject of this appeal 
in its January 2004 letter.   However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date in the January 2004 
letter.  With respect to Dingess notice, where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  

In the instant case, the RO did supply rating and effective 
date notice in a July 2006 letter, approximately two years 
after the RO decision.  Timely rating notice would not have 
operated to alter the outcome because evidence establishing a 
compensable rating for bilateral hearing loss is lacking.  
See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  Furthermore, the claim was readjudicated 
after all of the notice was provided.  See November 2006 
supplemental statement of the case; Mayfield v. Nicholson, 
444  F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The Board 
cannot conclude that the defect in timing of Dingess notice 
affected the essential fairness of the adjudication.  The 
presumption of prejudice is therefore rebutted.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran two 
audiological examinations.  VA has not had any failure to 
obtain evidence of which VA must notify the veteran.  
38 C.F.R. § 3.159(e).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Increased Rating

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating  
Disabilities . . . for evaluating the degree of disabilities  
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in the 
rating schedule approximate the average impairment in  
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155  ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155;  38 C.F.R. 
Part 4.

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of puretone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition  
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of  
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when .  
. . indicated under the provisions of § 4.86."  38 C.F.R. § 
4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) When 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 4.86(a). 
Subsection (b) of § 4.86 states that "[w]hen the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court recently held in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. November 19, 2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

The veteran's March 2004 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 20, 25, 60, and 
60 were reported for frequencies of 1000, 2000, 3000 and 4000  
hertz respectively; in the left ear, decibels of 20, 40, 55, 
and 65 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 41.25 (rounded down to 41) for 
the right ear and 45 for the left ear.  The Maryland (CNC) 
word list speech recognition test demonstrated 84 percent for 
the right ear and 72 percent for  the left ear.  The 
audiologist recommended that the veteran be examined by an 
ENT specialist "in light of an asymmetrical sensorineural 
hearing loss and persistent feeling of blockage in the left 
ear."  In light of the veteran's test scores, the Board 
notes that 38 C.F.R. § 4.86, relating to exceptional patterns 
of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 41 average puretone threshold and 84 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 45 average puretone threshold and 72 
percent speech recognition leads to a designation of IV.  
Inserting the Roman numeral designations of II (better ear) 
and IV (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The veteran's August 2006 VA audiological examination, which 
included a puretone threshold test, bone conduction study and 
a Maryland (CNC) word list test, generated the following 
scores: For the puretone threshold test, in the right ear, 
decibels of 15, 35, 60, and 60 were reported for frequencies 
of 1000, 2000, 3000 and 4000  hertz respectively; in the left 
ear, decibels of 25, 45, 60, and 65 were reported at 
frequencies of 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these puretone threshold scores amounted to 
42.5 (rounded up to 43) for the right ear and 48.75 (rounded 
up to 49) for the left ear.  The Maryland (CNC) word list 
speech recognition test demonstrated 84 percent for the right 
ear and 86 percent for  the left ear.  In light of the 
veteran's test scores, the Board notes that 38 C.F.R. § 4.86, 
relating to exceptional patterns of hearing impairment, has 
no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 43 average puretone threshold and 84 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 49 average puretone threshold and 86 
percent speech recognition leads to a designation of II.  
Inserting the Roman numeral designations of II and II into 
Table VII yields a disability rating of zero percent.  

Because the results of the March 2004 and August 2006 
audiological examinations both generate a zero percent 
disability rating, the Board concludes that the veteran is 
not entitled to an increased rating for his bilateral hearing 
loss.  See Lendenmann, 3 Vet. App. at 349. 

VA outpatient treatment records show that in May 2007, the 
veteran was seen for a hearing aid fitting and orientation.  
While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, it must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. §  4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a).  

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In a July 2006 
correspondence, the veteran contends that he is currently 
unemployed as a result of his nonservice-connected rheumatoid 
arthritis.  He further contends that he is a returning 
college student.  There has been no showing by the veteran 
that his service-connected hearing disability has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment or other comparable effects.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his bilateral 
hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337  (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss is denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


